DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 8/5/19, 3/5/20, 3/18/20, 9/15/20, 9/16/20, 9/28/20 and 1/5/21 have been considered.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 12, the claim is unclear as to what is meant by “appropriate[ness]” since the claim does no clearly define what is and is not considered “appropriate” (i.e., no frame of reference).
B.	As per claim 14, the claim is unclear whether the lawn mower recited at line 2 is the same or different from the lawn mower recited at line 6.  At line 7 the claim is unclear which lawn mower is being referred to (line 2 or line 6).

D.	As per claim 17, at line 1 the claim is unclear which lawn mower in claim 14 is being referred to (line 2 or line 6).
E.	All claims depending from a rejected claim are also rejected for the same reasons.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 12, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2018108179 (the English language equivalent EP3561627 (hereinafter D1) will be referred to for convenience).
A.	As per claim 1, D1 discloses:
A lawn mower robot (Fig. 2) comprising: 
a main body (3);  
5a driving unit configured to move the main body (5); 

a controller [0119- control module] configured to: 
control the driving unit based on a result and a prestored area map so 10that the main body travels in the travel area, wherein the result is based on the signal received by the receiver, and the area map includes an arrangement position of the at least one transmission device [0131, 0140-0143: recorded map which may be created by manual operation of mower; one or more base stations], 
detect a position change of the at least one transmission device based on the result [0146- deviation in base station position from original (recorded) position], and 
15update the area map by determining a present position of the at least one transmission device in the area map according to the position change [0146- map corrected based on position change].
B.	As per claims 2 and 9, as above whereby change in the position of the base station is detected based on the recorded position of the base station [0146].
C.	As per claim 12, as above whereby the “appropriateness” of the present position of the base station is determined based on whether there is a deviation between the recorded position and the current position [0146].
D.	As per claim 13, as noted above for claim 1 whereby the lawn mower robot includes a communication module (33) for receiving communications from 
E.	As per claim 18, as noted above for claim 1 whereby the elements/modules of the lawn mower robot execute the functions as claimed.
7.	Claims 19 and 20 are allowed.  Claims 3-8, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9.B.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661